EXHIBIT 10.6.1

SMITH MICRO SOFTWARE, INC.

2015 OMNIBUS EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

This Agreement is made as of _____________________ (the “Grant Date”), by and
between Smith Micro Software, Inc. (the “Company”), and ____________________
(the “Awardee”).  As used herein, “Parties” means Company and Awardee and
“Party” means either of them.

 

WITNESSETH:

 

WHEREAS, the Company has adopted and maintains the Smith Micro Software, Inc.
2015 Omnibus Equity Incentive Plan, effective June 18, 2015 (the “Plan”); and

 

WHEREAS, the Committee has authorized the award to the Awardee of Restricted
Stock under the Plan, on the terms and conditions set forth in the Plan and as
hereinafter provided;

 

NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Awardee hereby agree as follows:

 

1.Plan.  This Restricted Stock Award is made pursuant to the terms of the Plan,
which are incorporated herein by reference.  Capitalized terms used in this
Agreement which are defined in the Plan shall have the same meaning as set forth
in the Plan.

 

2.Award of Restricted Stock.  The Company hereby grants to the Awardee, in
consideration of the services to be rendered by the Awardee to the Company, a
Restricted Stock Award consisting of, in the aggregate, ________________ shares
of Common Stock of the Company (the “Restricted Shares”).  All such Restricted
Shares shall be subject to the forfeiture, transfer and other restrictions set
forth in this Agreement (collectively, “Restrictions”), such Restrictions to
become effective immediately upon execution of this Agreement by the Parties
hereto.  The Awardee hereby accepts the Restricted Shares and agrees with
respect thereto to the terms and conditions set forth in this Agreement and in
the Plan.

 

3.Restrictions on Transfer.  Restricted Shares may not be sold, pledged,
assigned, hypothecated or otherwise transferred or encumbered until such
Restricted Shares become vested in accordance with Section 4 of this
Agreement.  Any transfer in violation of this Section 3 shall be void and
without any force or effect and shall constitute a breach of the terms of this
Agreement and of the Plan.  The Restricted Shares will be registered in book
entry form in the name of the Awardee, and until such time as the Restricted
Shares become vested, shall be subject to the following legend:

 

The transferability of the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture) of a Restricted Stock Agreement
under the

2015OEIP-2018RS-001



 

 

--------------------------------------------------------------------------------

 

Smith Micro Software, Inc. 2015 Omnibus Equity Incentive Plan, as the same may
be amended and/or restated from time to time, between the registered owner and
Smith Micro Software, Inc. (the “Company”).  A copy of the Plan and the
Restricted Stock Agreement may be obtained from the Secretary of the Company.

 

4.Vesting.  Except as otherwise provided herein, and subject to the Awardee’s
continuing service with the Company for the applicable vesting period, and
except as otherwise provided in this Agreement or in the Plan, the Restricted
Shares shall vest, and the Restrictions thereon shall lapse, in accordance with
the following schedule:

 

[insert vesting schedule]

 

The period over which the Restricted Stock vests is referred to as the
“Restriction Period.”

 

5.Forfeiture.  The Restrictions on the Restricted Shares shall not lapse unless
and until (and solely to the extent) the vesting requirements with respect to
such Restricted Shares are satisfied.  To the extent the vesting requirements
set forth in Section 4 of this Agreement are not satisfied with respect to all
or any portion of the Restricted Shares as a result of Awardee’s Termination of
Service for any reason prior to vesting of the Restricted Shares, the terms of
Article VI of the Plan shall control, and the non-vested portion of the
Restricted Shares shall be forfeited by the Awardee.

 

6.Change of Control.  Notwithstanding the vesting conditions contained in
Section 4 of this Agreement, upon a Change of Control, all of the Restricted
Shares shall automatically become fully vested, no longer subject to
restrictions and freely transferable, in each case as of the date of such Change
of Control.

 

7.Voting and Dividend Rights.  The Awardee shall have the voting and dividend
rights of a holder of Shares with respect to the Restricted Shares; provided,
however, that any dividends paid on the Restricted Shares in the form of Shares
shall be deposited with the Company, together with a share power endorsed in
blank or other appropriate instrument of transfer and such Shares shall be
subject to the same restrictions, including as it relates to transfer and
forfeiture, as the Restricted Shares.

 

8.Regulation by the Committee.  This Agreement and the Restricted Shares shall
be subject to the administrative procedures and rules as the Committee shall
adopt.  All decisions of the Committee upon any question arising under the Plan
or under this Agreement, shall be conclusive and binding upon the Awardee.

 

9.Withholding.  The Awardee shall be required to pay to the Company, and the
Company or an Affiliate shall be entitled to deduct and withhold from any
compensation paid to the Awardee pursuant to the Plan, the minimum amount
necessary in connection with the Restricted Shares to satisfy its withholding
obligations under any and all applicable federal, state

2015OEIP-2018RS-001

2

 

 

--------------------------------------------------------------------------------

 

and/or local tax rules or regulations and to take all such other action as the
Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes.  The Awardee shall be entitled to make an election to include
the Fair Market Value of the Restricted Shares into income under Section 83(b)
of the Code (a “Section 83(b) Election”). Any such election must be made within
thirty (30) days after the Grant Date. If the Awardee elects to make a Section
83(b) Election, the Awardee shall provide the Company with a copy of an executed
version and satisfactory evidence of the filing of the executed Section 83(b)
Election with the U.S. Internal Revenue Service. The Awardee agrees to assume
full responsibility for ensuring that the Section 83(b) Election is actually and
timely filed with the US Internal Revenue Service and for all tax consequences
resulting from the Section 83(b) Election.  The Company may permit the Awardee
to satisfy any federal, state or local tax withholding obligation by any of the
following means, or by a combination of such means:

(a)tendering a cash payment;

(b)authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable or deliverable to the Awardee as a result of the
vesting of the Restricted Stock; provided, however, that no shares of Common
Stock shall be withheld with a value exceeding the maximum amount of tax
required to be withheld by law.

(c)delivering to the Company previously owned and unencumbered shares of Common
Stock.

Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Awardee's responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant or vesting of the Restricted Stock or the subsequent sale of any
shares; and (b) does not commit to structure the Restricted Stock to reduce or
eliminate the Awardee's liability for Tax-Related Items.

 

10.Amendment.  The Committee may amend this Agreement at any time and from time
to time; provided, however, that no amendment of this Agreement that would
materially and adversely impair the Awardee’s rights or entitlements with
respect to the Restricted Shares shall be effective without the prior written
consent of the Awardee (unless such amendment is required in order to cause the
Restricted Stock Award hereunder to be exempt from Code Section 409A, as
interpreted by applicable authorities).

 

11.Awardee Acknowledgment.  Awardee acknowledges and agrees that the vesting of
the Restricted Shares pursuant to this Agreement is earned only by continuing
service with the Company and the satisfaction of the vesting conditions set
forth herein.  Awardee further acknowledges and agrees that nothing in this
Agreement nor in the Plan shall confer upon the Awardee any right to continue in
the service of the Company, nor shall it interfere in any way with Awardee’s
right or the Company’s right to terminate Awardee’s service at any time, with or
without Cause.  Awardee acknowledges receipt of a copy of the Plan and
represents that he or she

2015OEIP-2018RS-001

3

 

 

--------------------------------------------------------------------------------

 

is familiar with the terms and provisions thereof.  Awardee has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Restricted Stock Award described herein.  By executing this
Agreement, the Awardee hereby agrees to be bound by all of the terms of both the
Plan and this Agreement.

 

Smith Micro Software, Inc.

 

 

By:  

Name:

Title:

Date:

 

 

 

 

AWARDEE

 

 

Name:

Date:

 

2015OEIP-2018RS-001

4

 

 